Per curiam.

We are all of opinion that you can take nothing by your motion. There would be no limitation to this kind of practice. It would be asked in every cause, and in every stage. A verdict is no evidence of right; in many cases no more than filing the declaration. To the country at large such a principle would operate very injuriously. In the English courts such a measure has never been attempted, though from the practice of directing, in important cases, two and even three arguments, the delay must sometimes be very great. It is a mere matter of possibility where t he justice of the case is. To make a rule here, we mu-.t do so in all cases, and the result would be, that wherever there was a certificate to stay proceedings, it would be followed by a judgment. The plaintiffs shew no right to the debt, though it may be due, and as to the sum, 100 dollars to some persons, are of as much importance as 1000 dollars to others. We therefore deny the application, with costs for resisting.